DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 17/503,702, filed on October 18, 2021. Claims 1-20 are pending in this application and have been rejected below. 

Priority
The Examiner has noted this Application is a Continuation of Application No. 15/354,944 filed November 17, 2016.

Information Disclosure Statement
The information disclosure statement filed January 18, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,182,804. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to the same invention of valuating population segments based on the use of comparable machine learning techniques. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “means for processing, using a machine learning model, data describing a population and achievement of a metric by the population, the data by employing a penalty term configured to reduce overfitting and underfitting of the model; means for generating, using the machine learning model, a valuation of a segment of the population based on a significance of respective attributes of a plurality of attributes of the population on the achievement of the metric; and means for outputting the valuation of the segment of the population” in claim 15, “means for selecting a subset of attributes from the plurality of attributes based on the significance of the respective attributes on the achievement of the metric, and wherein the generating means is configured to generate the valuation is based on the subset” in claim 16 and “the selecting means is configured to select the subset based on a score generated for each attribute of the plurality of attributes by the machine learning model regarding the significance in achieving the metric” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As discussed above, claims 15-20 include language that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Here, the specification fails to clearly link or associate the disclosed the corresponding structure to the claim functions of all the various means cited in claims 15-20.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are directed towards a method and claims 15-20 are directed towards a system, which are among the statutory categories of invention.
Claims 1-8 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a valuation of a population segments.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, obtaining data describing a population and achievement of a metric by the population; processing the data by employing a penalty term configured to reduce overfitting and underfitting of the model and generating a valuation of a segment of the population based on a significance of respective attributes of a plurality of attributes of the population on the achievement of the metric constitutes methods based on commercial interactions. The recitation of a computing device using a machine learning model does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 15 recites certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites outputting, by the computing device, the valuation of the segment of the population, which is considered to be an insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Claim 1 recites a computing device at a high-level of generality such that it amounts to no more than using a generic computer component as a tool to apply the instructions of the abstract idea; see MPEP 2106.05(f). Additionally, claim 1 recites a computing device using a machine learning model. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, the machine learning techniques disclosed in the claims are solely used as a tool to perform the instructions of the abstract idea. Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The system comprising various means recited in claim 15 also amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claim 15 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including  computing device, machine learning model and system comprising various means amount to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see MPEP 2106.05(d)(II). (see at least Specification [0062]; [0069]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent 2-8, 10-14 and 16-20 recite steps that further narrow the abstract idea that are applied using a generic computer components. Therefore claims 2-8, 10-14 and 16-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

35 U.S.C. § 101 - Analysis
4.	Claims 9-11 are eligible under Step 2A-Prong Two 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. Claim 9 as a whole implements certain methods of organizing human activity (e.g. commercial interactions) in a specific manner that sufficiently limits the abstract idea to the practical application. This is attributed to the use of machine learning to train a model using penalty terms by means of regularization to reduce overfitting and underfitting of the trained model. Furthermore, implementing the trained model to determine and select significant attributes. Thus claims 9-11 are eligible.  Claims 12-14 are eligible because they depend on eligible claims 9-11.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Markey, et al., U.S. Publication No. 2014/0046777 [hereinafter Markey], and further in view of Thompson et al., U.S. Publication No. 2011/0191141 [hereinafter Thompson].

Referring to Claim 1, Markey teaches: 
In a digital medium segmentation valuation environment, a method implemented by a computing device, the method comprising:
obtaining, by the computing device, data describing a population and achievement of a metric by the population (Markey, [0142]-[0143]), “the consumer (i.e., the digital media user), and the message/advertisement may be used to predict the success of an advertisement based at least in part on specified key performance indicators 300. Contextual data may include data relating to the type of media, the time of day or week, or some other type of contextual data. Data relating to a consumer, or digital media user, may include demographics, geographic data, and data relating to consumer intent or behavior, or some other type of consumer data. Data relating to the message and/or advertisement may include data associated with the creative content of the message/advertisement, the intention or call to action embodied in the message/advertisement, or some other type of data… data may be collected based at least in part on the interactions of the plurality of digital media users and the selected advertising content”; (Markey [0088]; [0093]; [0231]);
generating, by the computing device using the machine learning model, a valuation of a segment of the population based on a significance of respective attributes of a plurality of attributes of the population on the achievement of the metric (Markey, [0095]), “the real-time bidding machine 142 may dynamically determine an anticipated economic valuation for each of the plurality of potential placements for an advertisement based at least in part on valuation algorithms 140 associated with the learning machine facility 138… select and decide whether to present the available placements based on the economic valuation to the one or more distribution service consumers”; (Markey, [0228]-[0229]; [0261]); and
outputting, by the computing device, the valuation of the segment of the population  (Markey, [0228]), “FIG. 40 depicts a data visualization embodiment presenting a summary of page visits by the number of impressions. The methods and system of the present invention may identify the conversion rates that different cohorts of consumers present…”; (Markey, [0226]-[0227]).
Markey teaches on demand granularity of target parameters (see par. 0371-0373), but Markey does not explicitly teach:
processing, by the computing device using a machine learning model, the data by employing a penalty term configured to reduce overfitting and underfitting of the model.

However Thompson improves upon Markey by teaching: 
processing, by the computing device using a machine learning model, the data by employing a penalty term configured to reduce overfitting and underfitting of the model (Thompson, [0067]-[0068]), “Over fitting is one of the risks associated with nonparametric modeling like learning BBN structure from data. However, under fitting, in which the model is biased or systematically lacks fit to the data, is another risk to avoid… the score improves with goodness of fit but penalizes complexity so as to avoid not learning noise. The complexity penalty in BayesiaLab is managed by a parameter known as the structural complexity influence (SCI) parameter… When sufficient data exist (N>1000), using the negative-log-likelihood distributions from a learning dataset and a held-out testing dataset enables finding the range of SCI that avoids both over fitting and under fitting. When less data are available (N<1000), it is often more reliable to use cross-validation and look at the arc confidence metrics”; (Thompson, [0037]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the model limitation as taught by Thompson. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of increasing the accuracy of the final model (see Thompson par. 0037).

Referring to Claim 2, the combination of Markey in view of Thompson teaches the method as described in claim 1. Markey further teaches: 
further comprising selecting, by the computing device, a subset of attributes from the plurality of attributes, the selection based on the significance (Markey, [0143]), “multiple models may be tested using preparatory datasets to design sample advertising campaigns. The multiple models may be run against multiple training algorithms that embody specified objectives, such as key performance indicators…”; (Markey, [0161]-[0162]; [0187]; [0231]-[0233]; [0402]; [0407]), and 
wherein the generating the valuation is based on the subset (Markey, [0095]), “the real-time bidding machine 142 may dynamically determine an anticipated economic valuation for each of the plurality of potential placements for an advertisement based at least in part on valuation algorithms 140 associated with the learning machine facility 138… select and decide whether to present the available placements based on the economic valuation to the one or more distribution service consumers”; (Markey, [0228]-[0229]; [0261]; [0402]; [0407])

Referring to Claim 8, the combination of Markey in view of Thompson teaches the method as described in claim 1. Markey further teaches: 
wherein the machine learning includes a linear model penalized with L normal regularization (Lasso), a random forest, a guided random forest, an adaptive boosting ensemble model (AdaBoost), or gradient boosted trees (GBRT) (Markey, [0148]), “Examples of machine learning algorithms may include, but are not limited to, Naive Bayes, Bayes Net, Support Vector Machines, Logistic Regression, Neural Networks, and Decision Trees…”; (Markey, [0200]; [0237]).

Referring to Claim 15, Markey teaches: 
In a digital medium segmentation valuation environment (Markey, [0135]), a system comprising:
means for generating, using the machine learning model, a valuation of a segment of the population based on a significance of respective attributes of a plurality of attributes of the population on the achievement of the metric (Markey, [0095]), “the real-time bidding machine 142 may dynamically determine an anticipated economic valuation for each of the plurality of potential placements for an advertisement based at least in part on valuation algorithms 140 associated with the learning machine facility 138… select and decide whether to present the available placements based on the economic valuation to the one or more distribution service consumers”; (Markey, [0228]-[0229]; [0261]); and
means for outputting the valuation of the segment of the population (Markey, [0228]), “FIG. 40 depicts a data visualization embodiment presenting a summary of page visits by the number of impressions. The methods and system of the present invention may identify the conversion rates that different cohorts of consumers present…”; (Markey, [0226]-[0227]).
Markey teaches on demand granularity of target parameters (see par. 0371-0373), but Markey does not explicitly teach:
means for processing, using a machine learning model, data describing a population and achievement of a metric by the population, the data by employing a penalty term configured to reduce overfitting and underfitting of the model.

However Thompson improves upon Markey by teaching: 
means for processing, using a machine learning model, data describing a population and achievement of a metric by the population, the data by employing a penalty term configured to reduce overfitting and underfitting of the model (Thompson, [0067]-[0068]), “Over fitting is one of the risks associated with nonparametric modeling like learning BBN structure from data. However, under fitting, in which the model is biased or systematically lacks fit to the data, is another risk to avoid… the score improves with goodness of fit but penalizes complexity so as to avoid not learning noise. The complexity penalty in BayesiaLab is managed by a parameter known as the structural complexity influence (SCI) parameter… When sufficient data exist (N>1000), using the negative-log-likelihood distributions from a learning dataset and a held-out testing dataset enables finding the range of SCI that avoids both over fitting and under fitting. When less data are available (N<1000), it is often more reliable to use cross-validation and look at the arc confidence metrics”; (Thompson, [0026]; [0037]; [0076]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the model limitation as taught by Thompson. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of increasing the accuracy of the final model (see Thompson par. 0037).

Referring to Claim 16, the combination of Markey in view of Thompson teaches the system as described in claim 15. Markey further teaches: 
further comprising means for selecting a subset of attributes from the plurality of attributes based on the significance of the respective attributes on the achievement of the metric  (Markey, [0143]), “multiple models may be tested using preparatory datasets to design sample advertising campaigns. The multiple models may be run against multiple training algorithms that embody specified objectives, such as key performance indicators…”; (Markey, [0161]-[0162]; [0187]; [0231]-[0233]; [0402]; [0407]), and 
wherein the generating means is configured to generate the valuation is based on the subset (Markey, [0095]), “the real-time bidding machine 142 may dynamically determine an anticipated economic valuation for each of the plurality of potential placements for an advertisement based at least in part on valuation algorithms 140 associated with the learning machine facility 138… select and decide whether to present the available placements based on the economic valuation to the one or more distribution service consumers”; (Markey, [0228]-[0229]; [0261]; [0402]; [0407]).

Claims 3-5, 7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Markey, et al., U.S. Publication No. 2014/0046777 [hereinafter Markey], in view of Thompson et al., U.S. Publication No. 2011/0191141 [hereinafter Thompson], and further in view of Lee et al. U.S. Publication No. 2015/0379429 [hereinafter Lee].

Referring to Claim 3, the combination of Markey in view of Thompson teaches the method as described in claim 2. Markey teaches a score may exist for every consumer (see par. 0330) and grouping users based on shared attributes (see par. 0261), but Markey does not explicitly teach:
wherein the selecting is based on a score generated for each attribute of the plurality of attributes by the machine learning model regarding the significance in achieving the metric.

However Lee teaches: 
wherein the selecting is based on a score generated for each attribute of the plurality of attributes by the machine learning model regarding the significance in achieving the metric (Lee, [0246]), “operations that may be performed at a machine learning service that recommends feature processing transformations based on quality vs. run-time cost tradeoffs, according to at least some embodiments. As shown in element 4801, a component of an MLS (such as a feature processing manager) may determine one or more target variables to be predicted using a model trained with specified training data set, one or more prediction quality metrics of interest to the client, and one or more prediction run-time goals. In one embodiment, a client may indicate constraints, such as one or more mandatory feature processing transformations or one or more prohibited feature processing transformations… Any combination of a variety of prediction quality metrics may be identified by the MLS component for different types of machine learning problems, such as… an F1 score…”; (Lee, [0324]-[0325]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the attribute limitation as taught by Lee. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of improving the quality of predictions made by a machine learning model, (see Lee par. 0179).

Referring to Claim 4, the combination of Markey in view of Thompson in view of Lee teaches the method as described in claim 3. Markey teaches a score may exist for every consumer (see par. 0330) and grouping users based on shared attributes (see par. 0261), but Markey does not explicitly teach:
wherein the score defines a measure of accuracy in the significance in achieving the metric.

However Lee teaches: 
wherein the score defines a measure of accuracy in the significance in achieving the metric (Lee, [0246]), “operations that may be performed at a machine learning service that recommends feature processing transformations based on quality vs. run-time cost tradeoffs, according to at least some embodiments. As shown in element 4801, a component of an MLS (such as a feature processing manager) may determine one or more target variables to be predicted using a model trained with specified training data set, one or more prediction quality metrics of interest to the client, and one or more prediction run-time goals. In one embodiment, a client may indicate constraints, such as one or more mandatory feature processing transformations or one or more prohibited feature processing transformations… Any combination of a variety of prediction quality metrics may be identified by the MLS component for different types of machine learning problems, such as… an F1 score…”; (Lee, [0179]; [0183]; [0256]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the score limitation as taught by Lee. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of improving the quality of predictions made by a machine learning model, (see Lee par. 0179).

Referring to Claim 5, the combination of Markey in view of Thompson in view of Lee teaches the method as described in claim 4. Markey teaches a score may exist for every consumer (see par. 0330) and grouping users based on shared attributes (see par. 0261), but Markey does not explicitly teach:
wherein the score is an F-score that describes significance of respective said attributes towards the achievement of the metric.

However Lee teaches:
wherein the score is an F-score that describes significance of respective said attributes towards the achievement of the metric (Lee, [0246]), “operations that may be performed at a machine learning service that recommends feature processing transformations based on quality vs. run-time cost tradeoffs, according to at least some embodiments. As shown in element 4801, a component of an MLS (such as a feature processing manager) may determine one or more target variables to be predicted using a model trained with specified training data set, one or more prediction quality metrics of interest to the client, and one or more prediction run-time goals. In one embodiment, a client may indicate constraints, such as one or more mandatory feature processing transformations or one or more prohibited feature processing transformations… Any combination of a variety of prediction quality metrics may be identified by the MLS component for different types of machine learning problems, such as… an F1 score…”; (Lee, [0324]-[0325]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the score limitation as taught by Lee. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of improving the quality of predictions made by a machine learning model, (see Lee par. 0179).

Referring to Claim 7, the combination of Markey in view of Thompson teaches the method as described in claim 1. Markey teaches multiple models may be run against multiple training algorithms that embody specified objectives, such as key performance indicators (see par. 0143) and economic valuation of distribution service consumers (see par. 0095), but Markey does not explicitly teach:
wherein the model is an ensemble model formed using a plurality of sub-models having weighted contributions towards an overall result of the ensemble model to describe the achievement of the metric by the population.

However Lee teaches: 
wherein the model is an ensemble model formed using a plurality of sub-models having weighted contributions towards an overall result of the ensemble model to describe the achievement of the metric by the population (Lee, [0080]), “a number of different types of entities related to machine learning tasks may be generated, modified, read, executed, and/or queried/searched via MLS programmatic interfaces…sets of statistics generated by analyzing the input data, recipes … parameter sets to be used for recipes and/or models, model execution results such as predictions or evaluations, online access points for models that are to be used on streaming or real-time data, and/or aliases…”; (Lee, [0205]), “… Some models (such as Random Forest models and adaptive boosting models) may require or rely on ensembles or collections of many different trees, e.g., respective trees obtained using respective subsets of the training data set”; (Lee, [0255]-[0256]), “The feature set 5025 may be used to store parameters (e.g., real numbers or doubles that represent respective weights) assigned to a collection of features or processed variable values, where the features are derived from the observation record contents using one or more feature processing transformations (FPTs) of the types described earlier. When making a prediction of a dependent variable value for a give observation record, a linear model may compute the weighted sum of the features included in the feature set in some implementations… Based on the examination of the independent variables in the prepared OR, and/or the accuracy of a prediction for the dependent variables of the prepared OR by the model in its current state, respective parameters or weights may be identified for a new set of one or more processed variables. In at least some implementations, the previously-stored parameters or weights may be updated if needed in one or more learning iterations, e.g., using a stochastic gradient descent technique or some similar optimization approach”; (Lee, [0222]-[0223]; [0265])
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the model limitation as taught by Lee. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of improving the quality of predictions made by a machine learning model, (see Lee par. 0179).

Referring to Claim 17, the combination of Markey in view of Thompson teaches the system as described in claim 15. Markey teaches a score may exist for every consumer (see par. 0330) and grouping users based on shared attributes (see par. 0261), but Markey does not explicitly teach:
wherein the selecting means is configured to select the subset based on a score generated for each attribute of the plurality of attributes by the machine learning model regarding the significance in achieving the metric.

However Lee teaches: 
wherein the selecting means is configured to select the subset based on a score generated for each attribute of the plurality of attributes by the machine learning model regarding the significance in achieving the metric (Lee, [0246]), “operations that may be performed at a machine learning service that recommends feature processing transformations based on quality vs. run-time cost tradeoffs, according to at least some embodiments. As shown in element 4801, a component of an MLS (such as a feature processing manager) may determine one or more target variables to be predicted using a model trained with specified training data set, one or more prediction quality metrics of interest to the client, and one or more prediction run-time goals. In one embodiment, a client may indicate constraints, such as one or more mandatory feature processing transformations or one or more prohibited feature processing transformations… Any combination of a variety of prediction quality metrics may be identified by the MLS component for different types of machine learning problems, such as… an F1 score…”; (Lee, [0220]; [0324]-[0325]; [0334]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the attribute limitation as taught by Lee. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of improving the quality of predictions made by a machine learning model, (see Lee par. 0179).

Referring to Claim 18, the combination of Markey in view of Thompson in view of Lee teaches the system as described in claim 17. Markey teaches a score may exist for every consumer (see par. 0330) and grouping users based on shared attributes (see par. 0261), but Markey does not explicitly teach:
wherein the score defines a measure of accuracy in the significance in achieving the metric.

However Lee teaches: 
wherein the score defines a measure of accuracy in the significance in achieving the metric (Lee, [0246]), “operations that may be performed at a machine learning service that recommends feature processing transformations based on quality vs. run-time cost tradeoffs, according to at least some embodiments. As shown in element 4801, a component of an MLS (such as a feature processing manager) may determine one or more target variables to be predicted using a model trained with specified training data set, one or more prediction quality metrics of interest to the client, and one or more prediction run-time goals. In one embodiment, a client may indicate constraints, such as one or more mandatory feature processing transformations or one or more prohibited feature processing transformations… Any combination of a variety of prediction quality metrics may be identified by the MLS component for different types of machine learning problems, such as… an F1 score…”; (Lee, [0179]; [0183]; [0256]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the score limitation as taught by Lee. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of improving the quality of predictions made by a machine learning model, (see Lee par. 0179).

Referring to Claim 19, the combination of Markey in view of Thompson in view of Lee teaches the system as described in claim 18. Markey teaches a score may exist for every consumer (see par. 0330) and grouping users based on shared attributes (see par. 0261), but Markey does not explicitly teach:
wherein the score is an F-score that describes significance of respective said attributes towards the achievement of the metric.

However Lee teaches:
wherein the score is an F-score that describes significance of respective said attributes towards the achievement of the metric (Lee, [0246]), “operations that may be performed at a machine learning service that recommends feature processing transformations based on quality vs. run-time cost tradeoffs, according to at least some embodiments. As shown in element 4801, a component of an MLS (such as a feature processing manager) may determine one or more target variables to be predicted using a model trained with specified training data set, one or more prediction quality metrics of interest to the client, and one or more prediction run-time goals. In one embodiment, a client may indicate constraints, such as one or more mandatory feature processing transformations or one or more prohibited feature processing transformations… Any combination of a variety of prediction quality metrics may be identified by the MLS component for different types of machine learning problems, such as… an F1 score…”; (Lee, [0324]-[0325]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the score limitation as taught by Lee. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of improving the quality of predictions made by a machine learning model, (see Lee par. 0179).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Markey, et al., U.S. Publication No. 2014/0046777 [hereinafter Markey], in view of Thompson et al., U.S. Publication No. 2011/0191141 [hereinafter Thompson], and further in view of Jalali et al. U.S. Publication No. 2018/0286038 [hereinafter Jalali].

Referring to Claim 6, the combination of Markey in view of Thompson teaches the method as described in claim 1. Markey teaches on demand granularity of target parameters (see par. 0371-0373), but Markey does not explicitly teach:
wherein the penalty term is configured to reduce overfitting and underfitting of the model as part of balancing accuracy and complexity of the model, respectively.

However Jalali teaches: 
wherein the penalty term is configured to reduce overfitting and underfitting of the model as part of balancing accuracy and complexity of the model, respectively (Jalali, [0155]), “In FIG. 12B it is seen that either a too small or a too large a regularization parameter λ increases network error due to overfitting or underfitting, respectively. A suitable regularization parameter λ balances the trade-off between overfitting (variance) and underfitting (bias) and minimizes the cross entropy of the validation dataset. Therefore, there is a suitable range of regularization parameter for each learning model”; (Jalali, [0082]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the model limitations as taught by Jalali. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of an effective analysis metric for finding the best classifier collection (see Jalali par. 0081).

Referring to Claim 20, the combination of Markey in view of Thompson teaches the system as described in claim 15. Markey teaches on demand granularity of target parameters (see par. 0371-0373), but Markey does not explicitly teach:
wherein the penalty term is configured to reduce overfitting and underfitting of the model as part of balancing accuracy and complexity of the model, respectively.

However Jalali teaches: 
wherein the penalty term is configured to reduce overfitting and underfitting of the model as part of balancing accuracy and complexity of the model, respectively (Jalali, [0155]), “In FIG. 12B it is seen that either a too small or a too large a regularization parameter λ increases network error due to overfitting or underfitting, respectively. A suitable regularization parameter λ balances the trade-off between overfitting (variance) and underfitting (bias) and minimizes the cross entropy of the validation dataset. Therefore, there is a suitable range of regularization parameter for each learning model”; (Jalali, [0082]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the model limitations as taught by Jalali. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of an effective analysis metric for finding the best classifier collection (see Jalali par. 0081).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Markey, et al., U.S. Publication No. 2014/0046777 [hereinafter Markey], and further in view of Jalali et al. U.S. Publication No. 2018/0286038 [hereinafter Jalali].

Referring to Claim 9, Markey teaches: 
One or more computer readable storage media having instructions stored thereon that, responsive to execution by a processing system (Markey, [0135]), causes the processing system to perform operations comprising:
obtaining a training dataset including a population and achievement of a metric by the population (Markey, [0142]-[0143]), “the consumer (i.e., the digital media user), and the message/advertisement may be used to predict the success of an advertisement based at least in part on specified key performance indicators 300. Contextual data may include data relating to the type of media, the time of day or week, or some other type of contextual data. Data relating to a consumer, or digital media user, may include demographics, geographic data, and data relating to consumer intent or behavior, or some other type of consumer data. Data relating to the message and/or advertisement may include data associated with the creative content of the message/advertisement, the intention or call to action embodied in the message/advertisement, or some other type of data… data may be collected based at least in part on the interactions of the plurality of digital media users and the selected advertising content”; (Markey [0088]; [0093]; [0231]). 
training a machine learning model using the training dataset to generate a trained machine learning model that values a segment of the population based on a significance of respective attributes of a plurality of attributes on the achievement of the metric (Markey, [0143]), “multiple models may be tested using preparatory datasets to design sample advertising campaigns. The multiple models may be run against multiple training algorithms that embody specified objectives, such as key performance indicators…”; (Markey, [0161]-[0162]; [0187]; [0231]-[0233]). 
Markey teaches on demand granularity of target parameters (see par. 0371-0373), but Markey does not explicitly teach:
the training using a penalty term as part of regularization to reduce overfitting and underfitting of the machine learning model.

However Thompson improves upon Markey by teaching: 
the training using a penalty term as part of regularization to reduce overfitting and underfitting of the machine learning model (Jalali, [0154]-[0156]), “…for each iteration, one fold is used as test data, one for validation while the other folds are used during training process. After being initially trained, the performance of the network is analyzed by the validation data to fine tune the neural network architecture and regularization parameter. The final reported results are aggregate of the outcomes from the test datasets… In FIG. 12B it is seen that either a too small or a too large a regularization parameter λ increases network error due to overfitting or underfitting, respectively. A suitable regularization parameter λ balances the trade-off between overfitting (variance) and underfitting (bias) and minimizes the cross entropy of the validation dataset. Therefore, there is a suitable range of regularization parameter for each learning model…”; (Jalali, [0082]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the model limitations as taught by Jalali. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of an effective analysis metric for finding the best classifier collection (see Jalali par. 0081).

Referring to Claim 10, the combination of Markey in view of Jalali teaches one or more computer readable storage media as described in claim 9. Markey teaches on demand granularity of target parameters (see par. 0371-0373), but Markey does not explicitly teach:
wherein the penalty term is configured to reduce overfitting and underfitting of the model as part of balancing accuracy and complexity of the model, respectively.

However Jalali teaches: 
wherein the penalty term is configured to reduce overfitting and underfitting of the model as part of balancing accuracy and complexity of the model, respectively (Jalali, [0155]), “In FIG. 12B it is seen that either a too small or a too large a regularization parameter λ increases network error due to overfitting or underfitting, respectively. A suitable regularization parameter λ balances the trade-off between overfitting (variance) and underfitting (bias) and minimizes the cross entropy of the validation dataset. Therefore, there is a suitable range of regularization parameter for each learning model”; (Jalali, [0082]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the model limitations as taught by Jalali. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of an effective analysis metric for finding the best classifier collection (see Jalali par. 0081).

Referring to Claim 11, the combination of Markey in view of Jalali teaches one or more computer readable storage media as described in claim 9. Markey further teaches: 
the operations further comprising selecting a subset of attributes from the plurality of attributes, the selection based on the significance (Markey, [0143]), “multiple models may be tested using preparatory datasets to design sample advertising campaigns. The multiple models may be run against multiple training algorithms that embody specified objectives, such as key performance indicators…”; (Markey, [0161]-[0162]; [0187]; [0231]-[0233]; [0402]; [0407]), and 
wherein the generating the values of the segment is based on the subset (Markey, [0095]), “the real-time bidding machine 142 may dynamically determine an anticipated economic valuation for each of the plurality of potential placements for an advertisement based at least in part on valuation algorithms 140 associated with the learning machine facility 138… select and decide whether to present the available placements based on the economic valuation to the one or more distribution service consumers”; (Markey, [0228]-[0229]; [0261]; [0402]; [0407]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Markey, et al., U.S. Publication No. 2014/0046777 [hereinafter Markey], in view of Jalali et al. U.S. Publication No. 2018/0286038 [hereinafter Jalali], and further in view of Lee et al. U.S. Publication No. 2015/0379429 [hereinafter Lee].

Referring to Claim 12, the combination of Markey in view of Jalali teaches one or more computer readable storage media as described in claim 11. Markey teaches a score may exist for every consumer (see par. 0330) and grouping users based on shared attributes (see par. 0261), but Markey does not explicitly teach:
wherein the selecting is based on a score generated for each attribute of the plurality of attributes by the machine learning model regarding the significance in achieving the metric.

However Lee teaches: 
wherein the selecting is based on a score generated for each attribute of the plurality of attributes by the machine learning model regarding the significance in achieving the metric (Lee, [0246]), “operations that may be performed at a machine learning service that recommends feature processing transformations based on quality vs. run-time cost tradeoffs, according to at least some embodiments. As shown in element 4801, a component of an MLS (such as a feature processing manager) may determine one or more target variables to be predicted using a model trained with specified training data set, one or more prediction quality metrics of interest to the client, and one or more prediction run-time goals. In one embodiment, a client may indicate constraints, such as one or more mandatory feature processing transformations or one or more prohibited feature processing transformations… Any combination of a variety of prediction quality metrics may be identified by the MLS component for different types of machine learning problems, such as… an F1 score…”; (Lee, [0324]-[0325]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the attribute limitation as taught by Lee. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of improving the quality of predictions made by a machine learning model, (see Lee par. 0179).

Referring to Claim 13, the combination of Markey in view of Jalali in view of Lee teaches one or more computer readable storage media as described in claim 12. Markey teaches a score may exist for every consumer (see par. 0330) and grouping users based on shared attributes (see par. 0261), but Markey does not explicitly teach:
wherein the score defines a measure of accuracy in the significance in achieving the metric.

However Lee teaches: 
wherein the score defines a measure of accuracy in the significance in achieving the metric (Lee, [0246]), “operations that may be performed at a machine learning service that recommends feature processing transformations based on quality vs. run-time cost tradeoffs, according to at least some embodiments. As shown in element 4801, a component of an MLS (such as a feature processing manager) may determine one or more target variables to be predicted using a model trained with specified training data set, one or more prediction quality metrics of interest to the client, and one or more prediction run-time goals. In one embodiment, a client may indicate constraints, such as one or more mandatory feature processing transformations or one or more prohibited feature processing transformations… Any combination of a variety of prediction quality metrics may be identified by the MLS component for different types of machine learning problems, such as… an F1 score…”; (Lee, [0179]; [0183]; [0256]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the score limitation as taught by Lee. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of improving the quality of predictions made by a machine learning model, (see Lee par. 0179).

Referring to Claim 14, the combination of Markey in view of Jalali in view of Lee teaches one or more computer readable storage media as described in claim 13. Markey teaches a score may exist for every consumer (see par. 0330) and grouping users based on shared attributes (see par. 0261), but Markey does not explicitly teach:
wherein the score is an F-score that describes significance of respective said attributes towards the achievement of the metric.

However Lee teaches:
wherein the score is an F-score that describes significance of respective said attributes towards the achievement of the metric (Lee, [0246]), “operations that may be performed at a machine learning service that recommends feature processing transformations based on quality vs. run-time cost tradeoffs, according to at least some embodiments. As shown in element 4801, a component of an MLS (such as a feature processing manager) may determine one or more target variables to be predicted using a model trained with specified training data set, one or more prediction quality metrics of interest to the client, and one or more prediction run-time goals. In one embodiment, a client may indicate constraints, such as one or more mandatory feature processing transformations or one or more prohibited feature processing transformations… Any combination of a variety of prediction quality metrics may be identified by the MLS component for different types of machine learning problems, such as… an F1 score…”; (Lee, [0324]-[0325]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Markey to include the score limitation as taught by Lee. The motivation for doing this would have been to improve the method of determining an anticipated economic valuation to service consumers in Markey (see par. 0095) to efficiently include the results of improving the quality of predictions made by a machine learning model, (see Lee par. 0179).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chapelle (US 20090089274 A1) – Methods, systems, and apparatuses for generating relevance functions for ranking documents obtained in searches are provided. One or more features to be used as predictor variables in the construction of a relevance function are determined. The relevance function is parameterized by one or more coefficients. A query error is defined that measures a difference between a relevance ranking generated by the relevance function and a training set relevance ranking based on a query and a set of scored documents associated with the query. The query error is a continuous function of the coefficients and aims at approximating errors measures commonly used in Information Retrieval. Values for the coefficients of the relevance function are determined that substantially minimize an objective function that depends on the defined query error.

Kalimeri et al. (Predicting Demographics, Moral Foundations, and Human Values from Digital Behaviors) – Personal electronic devices including smartphones give access to behavioural signals that can be used to learn about the characteristics and preferences of individuals. In this study, we explore the connection between demographic and psychological attributes and the digital behavioural records, for a cohort of 7,633 people, closely representative of the US population with respect to gender, age, geographical distribution, education, and income. Along with the demographic data, we collected self-reported assessments on validated psychometric questionnaires for moral traits and basic human values and combined this information with passively collected multi-modal digital data from web browsing behaviour and smartphone usage. A machine learning framework was then designed to infer both the demographic and psychological attributes from the behavioural data. In a cross-validated setting, our models predicted demographic attributes with good accuracy as measured by the weighted AUROC score (Area Under the Receiver Operating Characteristic), but were less performant for the moral traits and human values. These results call for further investigation since they are still far from unveiling individuals' psychological fabric. This connection, along with the most predictive features that we provide for each attribute, might prove useful for designing personalised services, communication strategies, and interventions, and can be used to sketch a portrait of people with a similar worldview.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624